         Case 2:19-cv-00467-JDW Document 37 Filed 12/27/19 Page 1 of 1



                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA



 SHERIDAN AND MURRAY, LLC, et al.,
                                                 Case No. 2:19-cv-00467-JDW
                Plaintiffs

        v.

 THE ROBERTS LAW FIRM,

                Defendant


                                           ORDER

       AND NOW, this 27th day of December, 2019, upon review of Plaintiff’s Motion to

Compel (ECF No. 35), and pursuant to Section II(C)(1) of this Court’s Policies and Procedures,

the Court hereby STRIKES the Motion for failure to comport with the page limitations established

in this Court’s Policies and Procedures.


                                                   BY THE COURT:


                                                   /s/ Joshua D. Wolson
                                                   JOSHUA D. WOLSON, J.
